Citation Nr: 1440950	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than July 11, 2007, for the award of service connection for diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was assigned an effective date of July 11, 2007, for the grant of service connection for diabetes mellitus, type II.  The Veteran disagreed with the effective date assigned.

On June 27, 2014, the Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.


FINDINGS OF FACT

1.  When reasonable doubt is resolved in favor of the Veteran, the evidence supports a diagnosis of diabetes mellitus as of August 1998.

2.  The Veteran first filed a claim of service connection for diabetes mellitus on July 11, 2007; no earlier claim was filed, nor was the Veteran previously denied service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date of July 11, 2006, but not earlier, for the grant of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in August 2007 and September 2008.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Board finds that all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes copies of the Veteran's VA treatment records, VA examination reports, application for VA benefits, and lay statements in support of his claim.  The Veteran has not indicated that there are outstanding available records pertinent to the issue decided herein that VA should have obtained, and the Board is aware of none.  To the extent that there additional VA treatment records exist, the Board notes that, as will be discussed below, the Veteran himself has stated that he was unaware that he could file a claim for diabetes based on presumed exposure to Agent Orange prior to 2007.  Thus, the Board concludes that any outstanding records would not indicate an intent on the Veteran's part to file a claim for such prior to July 2006.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  As the question at hand is not medical in nature, there is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

By a February 2008 rating decision, the Veteran was granted service connection for diabetes mellitus.  An effective date of July 11, 2007, was assigned for that award.  The Veteran disagrees with the effective date assigned for his award of service connection.  He asserts that he was first diagnosed as having diabetes mellitus in 1998 and argues that his date of diagnosis should be considered an informal claim for service connection.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013).  The Court has held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the Veteran's claim of service connection for diabetes mellitus was received by the RO on July 11, 2007.  A review of the claims file fails to reveal that the Veteran filed a formal application for VA compensation benefits prior to July 11, 2007, when he filed his claim of service connection for, among other things, diabetes mellitus.  The record also contains no evidence manifesting any intent on the part of the Veteran to file a claim for service connection for diabetes mellitus before that date.  Indeed, the Veteran himself testified during his June 2014 hearing that he was unaware of the connection between having been exposed to herbicides in service and the subsequent development of diabetes mellitus until being informed of such by a VA physician in 2007.  Thus, while it is true that, as will be discussed in further detail below, the Veteran's VA treatment records indicate that he has had diabetes mellitus since 1998, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2013).  

Accordingly, while the Veteran contends that the date he was diagnosed as having diabetes mellitus should be considered an informal claim of service connection for such, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for a claim for VA disability compensation when he was first diagnosed as having diabetes mellitus, or at any time prior to when he filed his July 2007 benefits application, an earlier effective date cannot be awarded based on the mere presence of a diagnosis in a medical record.  See Brannon, 12 Vet. App. at 35.

Although the Veteran's specific theory of entitlement to an earlier effective date must fail, the Board notes that an exception to the general rule for establishing effective dates exists for an award of service connection for a "covered herbicide disease."  38 C.F.R. § 3.816 (2013); see Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).  Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against the Veterans Administration alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having diabetes mellitus, type II.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., diabetes mellitus, type II) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2013).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).  

In the instant case, the Veteran was not denied compensation benefits for diabetes mellitus, type II, between September 25, 1985, and May 3, 1989.  Likewise, as discussed above, he did not submit a formal or informal claim for service connection for diabetes mellitus, type II, between May 3, 1989, and May 8, 2001, which is the effective date of the regulation adding diabetes mellitus, type II, to the list of diseases for which service connection may be presumptively awarded based on in-service exposure to herbicides.  See 66 Fed. Reg. 23166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e) (2013).  Thus, the assignment of an effective date in accordance with the provisions of 38 C.F.R. § 3.816 is not warranted in the instant case.

Notably, however, the statutory and regulatory authority also provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2013).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(2).  

For section 5110(g) and its implementing regulation to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded "pursuant to" the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold issues are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and (2) such "eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114(a).  

Here, there is no question that establishment of presumptive service connection for diabetes mellitus, type II, is a liberalizing act, as the United States Court of Appeals for Veterans Claims (Court) has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, 21 Vet. App. at 295 (recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment); Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  It is also clear that the grant of service connection for such was made "pursuant to" the change in law, as the codesheet indicates that diabetes mellitus, type II, is "Service Connected, Vietnam Era, Presumptive."  

Accordingly, because the Veteran's claim was reviewed at his request, which claim was received more than one year after the effective date of the law establishing presumptive service connection for diabetes mellitus, type II, the earliest effective date that could be assigned would be July 11, 2006, but only if the evidence establishes that the Veteran met the criteria for an award of service connection for diabetes mellitus on that date, and has continued to meet the criteria since then.  

Here, although the RO found that the evidence did not support a diagnosis of diabetes mellitus prior to May 8, 2001, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, the evidence supports a diagnosis of diabetes mellitus in 1998.  In this regard, the Board notes that the Veteran has maintained that he was diagnosed at a VA Medical Center as having diabetes mellitus in 1998.  VA treatment records dated in August 1998 show that the Veteran presented with a several month history of weight loss, extreme thirst, and increased need to urinate.  The Veteran was scheduled for laboratory testing, the results of which are not contained amongst the VA treatment records currently before the Board.  Later treatment records, however, reference laboratory results from 1998, so it is clear that testing was undertaken.  In September 2001, the Veteran presented to the emergency department for treatment of hernia-related pain.  At that time, he reported a history of hyperglycemia, treated only with diet and exercise.  The treating clinician noted that the Veteran's blood glucose level was recorded to be 379 on August 12, 1998.  The clinician diagnosed diabetes mellitus and noted a past medical of history on diabetes mellitus since 1998, as indicated by blood sugar readings in the 300s and an HgA1c level of 14.5.  It was also noted that the Veteran's blood sugar was then currently 247.

In consideration of the above, the Board concludes that, when reasonable doubt is resolved in favor of the Veteran, the probative evidence establishes that diabetes mellitus was, or could have been, clinically diagnosed prior to May 8, 2001.  Accordingly, the Board finds that the evidence establishes that the Veteran met the criteria for an award of service connection for diabetes mellitus on that date.  Further, there is no indication that the Veteran has not continued to meet the criteria for such an award since that time.  As such, the effective date for the Veteran's award of service connection for diabetes mellitus, type II, may be assigned pursuant to 38 C.F.R. § 3.114(a)(2).  Therefore, an earlier effective date of July 11, 2006, for the grant of service connection for diabetes mellitus will be awarded.

ORDER

Entitlement to an effective date of July 11, 2006, but not earlier, for the award of service connection for diabetes mellitus, type II, is granted, subject to the law and regulations governing the payment of VA benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


